Case 8:20-cv-00049-SCB-SPF Document 42 Filed 05/27/20 Page 1 of 11 PageID 227



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

VANESSA BLAIN,

               Plaintiff,
v.                                                                  Case No. 8:20-cv-49-T-24 SPF

CENTURION OF FLORIDA,
L.L.C., ET AL.,

            Defendants.
___________________________/
                                              ORDER

       This cause comes before the Court on two motions: (1) Defendant Baker’s Motion to

Dismiss (Doc. No. 37), which Plaintiff opposes (Doc. No. 39); and (2) Defendants MHM Health

Professionals, Inc. and MHM Health Professionals, LLC ( collectively referred to as “MHM”)

and Centurion of Florida, LLC’s (“Centurion”) Motion to Dismiss Count III (Doc. No. 38),

which Plaintiff opposes (Doc. No. 40). As explained below, these motions are granted in part

and denied in part.

I. Standard of Review

       In deciding a motion to dismiss, the district court is required to view the complaint in the

light most favorable to the plaintiff. See Murphy v. Federal Deposit Ins. Corp., 208 F.3d 959,

962 (11th Cir. 2000)(citing Kirby v. Siegelman, 195 F.3d 1285, 1289 (11th Cir. 1999)). The

Federal Rules of Civil Procedure do not require a claimant to set out in detail the facts upon

which he bases his claim. Instead, Rule 8(a)(2) requires a short and plain statement of the claim

showing that the pleader is entitled to relief in order to give the defendant fair notice of what the

claim is and the grounds upon which it rests. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007)(citation omitted). As such, a plaintiff is required to allege “more than labels and
Case 8:20-cv-00049-SCB-SPF Document 42 Filed 05/27/20 Page 2 of 11 PageID 228



conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id.

(citation omitted). While the Court must assume that all of the allegations in the complaint are

true, dismissal is appropriate if the allegations do not “raise [the plaintiff’s] right to relief above

the speculative level.” Id. (citation omitted). The standard on a 12(b)(6) motion is not whether

the plaintiff will ultimately prevail in his or her theories, but whether the allegations are

sufficient to allow the plaintiff to conduct discovery in an attempt to prove the allegations. See

Jackam v. Hospital Corp. of Am. Mideast, Ltd., 800 F.2d 1577, 1579 (11th Cir. 1986).

II. Background

        Plaintiff Vanessa Blain was a Pharmacist Tech/Nursing Assistant at Hardee Correctional

Institution (“HCI”), a Florida state prison. Plaintiff was employed by Defendant Centurion.

Centurion subcontracts with Defendant MHM to provide medical staffing to Defendant HCI.

Plaintiff contends that Centurion and MHM are her joint employers. Defendant Shane Baker is

the warden at HCI.

        Plaintiff, an African American woman, contends that Defendants’ race discrimination and

retaliation resulted in the termination of her employment. She asserts race discrimination and

retaliation claims under the Florida Civil Rights Act (“FCRA”), § 1981, and § 1983.

        Upon motions by Defendants, the Court dismissed her initial complaint without

prejudice, outlined the necessary elements of each of the claims she was asserting, and granted

her leave to amend her complaint. (Doc. No. 23). Thereafter, Plaintiff filed an amended

complaint. (Doc. No. 29). Upon subsequent motion by Baker, the Court dismissed Plaintiff’s

claims in the amended complaint against him without prejudice, again outlined the necessary

elements of her claims, and granted her leave to amend her complaint. (Doc. No. 35). Plaintiff

filed a second amended complaint (Doc. No. 36), which is the subject of the instant motions.



                                                   2
Case 8:20-cv-00049-SCB-SPF Document 42 Filed 05/27/20 Page 3 of 11 PageID 229



       In her second amended complaint, Plaintiff again lists the same string of complaints that

she made to Defendants, including several complaints that do not allege race discrimination.1

However, Plaintiff alleges that on September 24, 2018, she complained about race discrimination

to Centurion. Specifically, Plaintiff complained that co-workers were harassing her, making

racial comments, and using the N-word.

       Thereafter, on October 23, 2018, Plaintiff learned that a white co-worker, Susan

McGrath, told an HCI prison guard that she (McGrath) “‘needed to find drugs’ on [Plaintiff] in

order to get [Plaintiff] fired.” (Doc. No. 36, ¶ 13). Plaintiff filed an incident report about this

incident and complained to Centurion, MHM, Baker, and HCI. While Plaintiff states in her

second amended complaint that McGrath’s actions were taken because of Plaintiff’s race,

Plaintiff again fails to specifically allege that she complained to Defendants that the incident was

race-related. However, Plaintiff later makes references to complaints of race discrimination

throughout her second amended complaint. (Doc. No. 36, ¶ 31, 32, 34, 35).

       On October 26, 2018, McGrath accused Plaintiff of damaging her car, yet surveillance

cameras showed that Plaintiff had not done so. That same day, Baker, the warden, terminated

both Plaintiff and McGrath’s prison access and stated that they both were no longer allowed to

work at HCI. Baker did not cite a reason for the termination of Plaintiff’s prison access, and he

specifically told Plaintiff that her prison access was not terminated due to misconduct. However,

Plaintiff contends that MHM and Centurion conspired with Baker and HCI to have Baker



1
  For example, in October and November of 2017, Plaintiff complained to Centurion about
“‘work related conflicts and issues.’” (Doc. No. 36, ¶ 8). In February 2018, Plaintiff wrote an
incident report about a co-worker hitting her with a bag. On September 25 2018, Plaintiff wrote
an incident report stating that someone maliciously destroyed her radio. Additionally, Plaintiff
complained on March 9, 2018 regarding different treatment for employees requesting leave, but
she fails to state in her second amended complaint that she specifically complained to
Defendants that she believed that the different treatment was based on race.
                                                  3
Case 8:20-cv-00049-SCB-SPF Document 42 Filed 05/27/20 Page 4 of 11 PageID 230



terminate her prison access; Plaintiff contends that Centurion and MHM told Baker that Plaintiff

had been rude to employees.

       On October 27, 2018, Plaintiff was terminated from her employment with Centurion and

MHM. Centurion and MHM took the position that without prison access at HCI, they could not

continue to employ her. Centurion and MHM did not make any efforts to employ Plaintiff at any

of the other correctional facilities at which they provided medical services. Plaintiff was

replaced by a white employee.

       Based on the above, Plaintiff asserts six claims. In Count I, she asserts a race

discrimination claim under the FCRA against Centurion and MHM, alleging that they were her

joint-employers. Plaintiff contends that she was subjected to a hostile work environment and

was terminated based on her race.

       In Count II, Plaintiff asserts a retaliation claim under the FCRA against all of the

defendants. She contends that HCI and Baker terminated her prison access, and Centurion and

MHM terminated her employment, because of her race discrimination complaints. She identifies

her September 24, 2018 complaint to Centurion and MHM, as well as her October 23, 2018

complaint to Baker and HCI, as the basis for this claim.

       In Count III, Plaintiff asserts a § 1983 claim against Centurion and MHM. Likewise, in

Count V, she asserts a § 1983 claim against Baker and HCI.

       In Count IV, Plaintiff asserts a § 1981 claim against Baker and HCI. Plaintiff alleges that

Baker and HCI denied her access to HCI because of her race.

       In Count VI, Plaintiff asserts a race discrimination claim under the FCRA against Baker

and HCI. Plaintiff acknowledges that Baker and HCI were not her direct employers; however,

she contends that they had significant control over major aspects of her employment. She



                                                 4
Case 8:20-cv-00049-SCB-SPF Document 42 Filed 05/27/20 Page 5 of 11 PageID 231



contends that their direct action—terminating her prison access—led to the termination of her

employment, and their action was based on her race.

III. Motions to Dismiss

       Pending before the Court are two motions to dismiss. Baker seeks to dismiss all of the

claims asserted against him. Centurion and MHM seek dismissal of Count III—the § 1983

claim. Accordingly, the Court will address each motion.

       A. Baker’s Motion to Dismiss

       Plaintiff asserts four claims against Baker in both his official and personal capacities: (1)

race discrimination under the FCRA, (2) retaliation under the FCRA, (3) a § 1981 race

discrimination claim, and (4) a § 1983 claim. Bakers moves to dismiss all four claims against

him. Accordingly, the Court will analyze each claim.

               1. Race Discrimination under the FCRA

       Plaintiff asserts a race discrimination claim under the FCRA against Baker. In order to

state such a claim, Plaintiff must allege the following: (1) she is a member of a protected class;

(2) she suffered an adverse employment action; (3) she was qualified for the position; and (4) she

was replaced by a person outside of her protected class or was treated less favorably than a

similarly-situated individual outside of her protected class.2 See Clymer v. Caterpillar, Inc.,

2010 WL 11549901, at *2 (S.D. Fla. Dec. 13, 2010)(citations omitted). Baker concedes that



2
  A direct employer-employee relationship is not required for liability. The case law addressing
this issue in the Title VII context sets forth the circumstances in which liability can be imposed,
and cases construing Title VII are applicable to FCRA claims. See Mehta v. HCA Health
Services of Florida, Inc., 2006 WL 3133327, at *4 n.3 (M.D. Fla. Oct. 31, 2006); Florida
Education Assoc. v. Department of Education, 2018 WL 10560519, at *4 (N.D. Fla. Dec. 19,
2018). Specifically, Baker can be held liable for race discrimination if: (1) he controlled
Plaintiff’s access to employment, and (2) he denied her access based on her race. See Pardazi v.
Cullman Medical Center, 838 F.2d 1155, 1156 (11th Cir. 1988). Plaintiff has alleged that Baker
controlled her access to the prison and that he denied her access based on her race.
                                                 5
Case 8:20-cv-00049-SCB-SPF Document 42 Filed 05/27/20 Page 6 of 11 PageID 232



Plaintiff is a member of a protected class, but he argues that she fails to sufficiently allege the

other three elements. The Court disagrees.

       First, Plaintiff has alleged that she was qualified for her position. (Doc. No. 36, ¶ 2, 24).

Second, she alleges that Baker terminated her prison access because of her race. (Doc. No. 36, ¶

15, 23, 32, 45-47, 50, 54, 56). Third, she alleges that no similarly situated white employees had

their gate access terminated for no reason. (Doc. No. 36, ¶ 15, 45-47). Accordingly, the Court

finds that Plaintiff has sufficiently alleged a race discrimination claim under the FCRA and

denies Baker’s motion on this issue.

               2. Retaliation under the FCRA

       Plaintiff also asserts a retaliation claim against Baker. In order to state a retaliation

claim, Plaintiff must allege three things: (1) she engaged in a statutorily protected activity; (2)

she suffered a materially adverse action; and (3) there was a causal connection between the

statutorily protected activity and the adverse action. See Hamilton v. Sheridan Healthcorp. Inc.,

602 Fed. Appx. 485, 488-89 (11th Cir. 2015). Baker argues that this claim fails, because

Plaintiff does not allege that she engaged in statutorily protected conduct or that she Baker

subjected her to an adverse employment action. The Court rejects these arguments.

       Plaintiff bases her retaliation claim against Baker on her October 23, 2018 complaint to

him about McGrath trying to get someone to plant drugs on her in order to get her fired. Baker is

correct that Plaintiff does not specifically allege that when she made the complaint, she said that

the incident was due to her race or otherwise complained of race discrimination. However,

Plaintiff later makes references to her complaints of race discrimination. (Doc. No. 36, ¶ 31, 32,

34, 35). The Court construes these allegations in the light most favorable to Plaintiff and views

these allegations as supporting her contention that she complained of race discrimination to



                                                  6
Case 8:20-cv-00049-SCB-SPF Document 42 Filed 05/27/20 Page 7 of 11 PageID 233



Baker and HCI. Baker is free to challenge these allegations by filing a motion for summary

judgment.

       Likewise, Plaintiff has sufficiently alleged that Baker had subjected her to an adverse

employment action. Specifically, she alleges that Baker terminated her prison access because

she made a complaint about discrimination. (Doc. No. 36, ¶ 31). Accordingly, the Court finds

that Plaintiff has sufficiently alleged a retaliation claim and denies Baker’s motion on this issue.

               3. Section 1981 Claim

       Plaintiff also asserts a § 1981 claim against Baker, alleging that Baker terminated her

prison access because of her race. Discrimination claims brought under §1981 are evaluated

under the same framework as FCRA claims. See Bender v. Miami Shores Village, 578 Fed.

Appx. 822, 824 n.2 (11th Cir. 2014)(stating that the elements of § 1981 race discrimination in the

employment context are the same as those for a Title VII claim, and that Title VII cases can be

used to evaluate FCRA claims). Therefore, the analysis set forth above with respect to Plaintiff’s

FCRA discrimination claim applies to her § 1981 claim.

       The fact that Baker was not Plaintiff’s direct employer does not preclude liability if

Plaintiff can show that: (1) Baker controlled Plaintiff’s access to the prison, and (2) he denied her

access based on her race. See Zaklama v. Mt. Sinai Medical Center, 842 F.2d 291, 294-95 (11th

Cir. 1988)(applying this analysis to a claim under § 1981). In her complaint, Plaintiff alleges

that Baker terminated her prison access due to her race, as no similarly situated white employees

had their gate access terminated for no reason. (Doc. No. 36, ¶ 15, 45-47). Accordingly, the

Court finds that Plaintiff has sufficiently alleged a § 1981 discrimination claim and denies

Baker’s motion on this issue.




                                                  7
Case 8:20-cv-00049-SCB-SPF Document 42 Filed 05/27/20 Page 8 of 11 PageID 234



               4. Section 1983 Claim

       Plaintiff also asserts a § 1983 claim against Baker. In order to state a §1983 claim,

Plaintiff must allege two things: (1) an act or omission by Baker that deprived her of a

constitutional or other federal right; and (2) the act or omission was done by a person acting

under color of law. See Carpenter v. Horta, 2019 WL 6828174, at *1 (M.D. Fla. Dec. 13, 2019).

       Baker argues that this claim should be dismissed, because Plaintiff has not alleged that he

deprived her of a constitutional or other federal right. Plaintiff responds that Baker deprived her

of her Fourteenth Amendment right to equal protection.

       In order to state a §1983 equal protection race discrimination claim, Plaintiff must allege

that Baker had a discriminatory motive or purpose and that he was personally involved in the act

that resulted in the constitutional deprivation. See Martin v. Shelby County Board of Education,

756 Fed. Appx. 920, 925 (11th Cir. 2018). Plaintiff has made such allegations in her complaint.

Furthermore, “[t]he analysis of a disparate treatment claim is the same whether that claim is

brought under Title VII, § 1981 or § 1983.” Id. As explained above, Plaintiff has sufficiently

stated a discrimination claim under the FCRA and § 1981. Therefore, the Court finds that

Plaintiff has sufficiently alleged § 1983 claim and denies Baker’s motion on this issue.

               5. Personal and Official Capacity Claims

       Plaintiff asserts her claims against Baker in both his personal and official capacities.

Baker contends that the claims against him in his official capacity should be dismissed, as they

are cumulative of the claims against HCI. See Carpenter, 2019 WL 6828174, at *2. Plaintiff

fails to respond to this argument. However, it appears that Plaintiff has failed to serve HCI.

Plaintiff has been directed to show cause regarding her failure to serve HCI (Doc. No. 41), and as

such, HCI may be dismissed as a defendant. If, after Plaintiff responds to the Court’s order to



                                                 8
Case 8:20-cv-00049-SCB-SPF Document 42 Filed 05/27/20 Page 9 of 11 PageID 235



show cause, HCI is not dismissed as a defendant, Baker may re-file his motion arguing that the

claims against him in his official capacity should be dismissed as cumulative.

       Baker also argues that the claims against him in his personal capacity are subject to

dismissal due to qualified immunity. “Qualified immunity offers complete protection for

government officials sued in their individual capacities if their conduct ‘does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.’”

Jolivette v. Arrowood, 180 Fed. Appx. 883, 885 (11th Cir. 2006)(citations omitted).

       Baker, as the warden of HCI, is a government official. Therefore, in analyzing whether

he is entitled to qualified immunity, the Court conducts a two-step inquiry. See Maggio v.

Sipple, 211 F.3d 1346, 1350 (11th Cir. 2000). First, the Court determines whether Baker was

acting within his discretionary authority. See id. Plaintiff does not challenge Baker’s contention

that he was acting within his discretionary authority as the warden of HCI.

       Second, the Court must determine whether Plaintiff has alleged that Baker violated

clearly established law. See id. Plaintiff argues that Baker violated clearly established law,

because no reasonable official could believe that it is lawful to discriminate on the basis of race.

See Jolivette, 180 Fed. Appx. at 886. While that may be true for most of Plaintiff’s claims, “‘no

clearly established right exists under the equal protection clause to be free from retaliation.’” Id.

at 887 (citation omitted). Therefore, to the extent that Plaintiff’s §1983 equal protection claim is

based on Baker’s alleged retaliation, the claim is dismissed based on qualified immunity.

Plaintiff’s § 1983 claim against Baker remains to the extent that it is based on race

discrimination.




                                                  9
Case 8:20-cv-00049-SCB-SPF Document 42 Filed 05/27/20 Page 10 of 11 PageID 236



         B. Centurion and MHM’s Motion to Dismiss

         Centurion and MHM move to dismiss the § 1983 claim asserted against them on two

 bases. First, they argue that Plaintiff fails to sufficiently allege the elements of this claim. In

 order to state a discrimination claim under § 1983, Plaintiff must allege the following: (1) she is

 a member of a protected class; (2) she suffered an adverse employment action; (3) she was

 qualified for the position; and (4) she was replaced by a person outside of her protected class or

 was treated less favorably than a similarly-situated individual outside of her protected class. See

 Hornsby-Culpepper v. Ware, 906 F.3d 1302, 1312 n.7 (11th Cir. 2018). In her complaint,

 Plaintiff has alleged that she is a member of a protected class, she was qualified for her position,

 she was terminated, and she was replaced by a white employee. Accordingly, the Court denies

 Centurion and MHM’s motion on this basis.

         Second, Centurion and MHM argue that dismissal is required, because an entity is only

 liable under § 1983 when the execution of a policy or custom causes the injury, and Plaintiff has

 failed to make such an allegation. See Hill v. Cundiff, 797 F.3d 948, 977 (11th Cir. 2015);

 Pearson v. Macon-Bibb County Hosp. Authority, 952 F.2d 1274, 1281 (11th Cir. 1992). Plaintiff

 fails to respond to this argument, and as such, the Court agrees that this claim must be dismissed

 on this basis.

 IV. Conclusion

         Accordingly, it is ORDERED AND ADJUDGED that:

 (1)     Defendant Baker’s Motion to Dismiss (Doc. No. 37) is GRANTED IN PART AND

 DENIED IN PART: The motion is GRANTED to the extent that Plaintiff asserts a §1983 claim

 against Baker in his personal capacity based on her right to be free from retaliation under the

 equal protection clause; otherwise, the motion is DENIED.



                                                   10
Case 8:20-cv-00049-SCB-SPF Document 42 Filed 05/27/20 Page 11 of 11 PageID 237



 (2)    Defendants MHM and Centurion’s Motion to Dismiss Count III (Doc. No. 38) is

 GRANTED IN PART AND DENIED IN PART: The motion is GRANTED to the extent that

 the Court dismisses Plaintiff’s §1983 claim against Centurion and MHM; otherwise, the motion

 is DENIED.

        DONE AND ORDERED at Tampa, Florida, this 27th day of May, 2020.




 Copies to:
 Counsel of Record




                                              11
